Citation Nr: 1011159	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  05-32 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to an increased rating for a kidney 
disability, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1986 to July 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and continued a 
10 percent disability rating for a kidney disability.  The 
Board remanded these claims for additional development in 
February 2009.  

A September 2005 rating decision increased the rating for a 
kidney disability, from 10 to 30 percent disabling, effective 
September 4, 2003.  However, as this grant does not represent 
a total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).  

The Board also notes that the Veteran had originally appealed 
the issue of entitlement to service connection for bilateral 
hearing loss.  A September 2009 rating decision then granted 
service connection for right ear hearing loss, effective 
September 4, 2003.  That represents a total grant of the 
benefits sought on appeal for the issue of entitlement to 
service connection for right ear hearing loss, and therefore, 
that issue is no longer before the Board.  

Finally, additional medical records were provided by the 
Veteran in October 2009 followed by the submission of an 
appropriate waiver of the RO's initial consideration of that 
evidence, dated in February 2010.  See 38 C.F.R. § 20.1304(c) 
(2009).  


FINDINGS OF FACT

1.  In an October 2009 communication, the Veteran withdrew 
his appeal concerning entitlement to service connection for 
left ear hearing loss.  

2.  The Veteran's kidney disability manifested by chronic 
renal and ureteral stones does not result in renal 
dysfunction with constant albuminuria with some edema, 
definite decrease in kidney function, or hypertension with 
diastolic pressure of predominantly 120 or more.  He does not 
have a disability requiring the wearing of absorbent 
materials which must be changed 2-4 times per day or 
resulting in a daytime voiding interval of less than one hour 
or awakening to void five or more times per night. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for left ear 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).  

2.  The criteria for an evaluation in excess of 30 percent 
for a kidney disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.115a, 4.115b, Diagnostic Codes (DCs) 7508, 7509, 7510, 7511 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).  

In October 2005, the Veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeal as to the 
issue of entitlement to service connection for left ear 
hearing loss, as identified in the September 2005 statement 
of the case.  

In an October 2009 written communication, the Veteran stated 
that he wished to have his pending claim before the Board of 
service connection for left ear hearing loss withdrawn.  The 
Veteran's written statement indicating his intention to 
withdraw the appeal as to this issue satisfies the 
requirements for the withdrawal of a substantive appeal.  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for left ear hearing loss, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review the issue.  

Accordingly, the issue of entitlement to service connection 
for left ear hearing loss is dismissed.  

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  See 38 C.F.R. § 4.115a. 

The Veteran's kidney disability manifested by chronic renal 
and ureteral stones is currently rated as 30 percent under DC 
7508 for nephrolithiasis.  Under DC 7508, a maximum 30 
percent rating is assigned for recurrent stone formation 
requiring one or more of the following: diet therapy, drug 
therapy, and/or invasive or non-invasive procedures more than 
two times a year.  38 C.F.R. § 4.115b, DC 7508 (2009).  
Therefore, because the Veteran is already in receipt of a 30 
percent rating for his disability, an increased rating is not 
warranted under DC 7508.   

A maximum 30 percent rating is also assigned under DC 7509 
(hydronephrosis) for frequent attacks of colic with infection 
(pyonephrosis) and impaired kidney function.  See 38 C.F.R. § 
4.115b, DC 7509 (2009).  Similarly, the criteria under DCs 
7510 (ureterolithiasis), and 7511 (stricture of ureter) also 
only provide for a maximum 30 percent rating.  See 38 C.F.R. 
§ 4.115b, DCs 7510, 7511 (2009).  The Veteran is also not 
entitled to an increased rating for his kidney disability 
under DCs 7509-7511 because he is in receipt of the maximum 
rating under these diagnostic codes.  

In an effort to afford the Veteran the highest possible 
evaluation, the Board has considered whether his kidney 
disability warrants evaluation as renal dysfunction or 
voiding dysfunction.  Renal dysfunction is rated at 30 
percent when there is constant or recurring albumin with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101.  A 60 percent rating is warranted 
when there is constant albuminuria with some edema; or 
definite decrease in kidney function; or hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  An 80 
percent rating requires persistent edema and albuminuria with 
BUN 40 to 80 mg%; or creatinine 4 to 8mg%; or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  A 100 percent rating 
requires regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or BUN more than 80mg%; or creatinine more than 
8mg%; or markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  See 38 C.F.R. § 4.115a 
(2009). 

Under DC 7101, a 40 percent rating is provided for 
hypertension manifested by diastolic pressure predominantly 
120 or more with moderately severe symptoms.  38 C.F.R. § 
4.104, DC 7101 (2009). 

Voiding dysfunctions are also addressed under 38 C.F.R. § 
4.115a, which directs that the particular condition be rated 
as urine leakage, urinary frequency, or obstructed voiding.  
Urine leakage involves ratings ranging from 20 to 60 percent 
and accounts for continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  When these factors require the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day, a 40 percent disability rating is warranted.  A 60 
percent rating is warranted for leakage requiring the wearing 
of absorbent materials, which must be changed, more than 4 
times per day.  38 C.F.R. § 4.115a.   

Evaluation under urinary frequency encompasses ratings 
ranging from 10 to 40 percent.  A 40 percent rating 
contemplates a daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  38 C.F.R. 
§ 4.115a.    

Obstructed voiding provides for a single maximum 30 percent 
rating for urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a.  Therefore, 
an increased rating for the Veteran's kidney disability is 
not warranted under these diagnostic criteria since he is 
already in receipt of the maximum rating. 

The remaining rating criteria for evaluating genitourinary 
disorders either are not applicable to the Veteran's case or 
do not offer a higher disability rating.  See 38 C.F.R. 
§ 4.115b, DCs 7500-7507, 7512-7528 (2009).  

On VA examination in November 2003, the Veteran reported 
having passed his first kidney stone in 1990 during his 
period of active service.  He stated that he had continued to 
pass kidney stones periodically since then.  The Veteran 
averaged passing stones about four times per year and 
reported that he had already passed three stones that year.  
The examiner noted that the Veteran had suffered from a large 
ureteral stone, which required a ureteral stent, about three 
years ago and that he had a lithotripsy on a stone about 11 
months ago.  The stones were found to be mostly calcium in 
type.  The Veteran indicated that he tried to drink a lot of 
water and avoid oxalate foods.  He complained that he missed 
several days of work a year due to the stones.  The examiner 
diagnosed him with chronic renal and ureteral stones.  

Post-service VA and private medical reports dated from 
November 2002 to May 2009 show that the Veteran received 
intermittent treatment for nephrolithiasis, mild renal 
insufficiency, hypomagensemia, renal stones, ureteral stones, 
hydronephrosis, and hydroureter.  He underwent cystoscopies, 
ureteroscopies, and lithotripsies for renal and ureteral 
stones in November 2008 and May 2009.  He suffered from such 
symptoms as left flank pain, small nonobstructive calculi in 
the kidneys and ureter, and renal colic.  Laboratory reports 
reflect elevated levels of creatinine and blood urea 
nitrogen.  The albumin levels in his urine were 4.2 g/dL, 
which was within the normal range of 3.5 to 5 g/dL.  The 
Veteran was also treated for hypertension, and his diastolic 
blood pressure readings ranged from 60 to 91.   

Based on the preceding evidence, the Veteran fails to meet 
any of the criteria for the next higher evaluation of 60 
percent under the schedular criteria for renal dysfunction.  
The medical evidence associated with the claims file does not 
reveal that the Veteran has constant albuminuria, edema, or 
definite decrease in kidney function.  With the exception of 
recurrent kidney and ureteral stones, he has remained stable 
with no significant change in his renal function.  The 
Veteran does have hypertension, but blood pressure readings 
throughout the claims file fail to record a single reading 
demonstrating a diastolic pressure of 120 or more.  
Accordingly, an increased rating is not warranted for the 
Veteran's kidney disability under the criteria for renal 
dysfunction.   

Similarly, the Veteran does not warrant a rating in excess of 
30 percent under the criteria for urinary frequency or urine 
leakage.  The Veteran has not reported any symptoms of 
urinary frequency or urine leakage.  The objective medical 
evidence of record is also negative for any urinary frequency 
or urine leakage.  The Board finds that the Veteran fails to 
meet any of the criteria for the next higher evaluation of 40 
percent under the schedular criteria pertinent to urine 
leakage or urinary frequency, and an increased rating is not 
warranted for his kidney disability.  

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular rating is warranted if the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1). 

The Board notes that at his November 2003 VA examination, the 
Veteran complained that he missed several days of work a year 
due to his kidney and ureteral stones.  However, the Board 
finds no evidence that the Veteran's service-connected kidney 
disability presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The objective medical evidence of 
record shows that manifestations of the Veteran's 
service-connected kidney disability do not result in a marked 
functional impairment in any way or to a degree other than 
that addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In sum, the weight of the credible evidence demonstrates that 
the Veteran's kidney disability warrants no more than a 30 
percent rating for all periods under consideration.  As the 
preponderance of the evidence is against the claim for an 
increased rating for a kidney disability, the appeal must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003 and rating 
decisions in April 2004 and September 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2009 statement of the case, and 
the Veteran's statements (such as his statement about missing 
time from work) evidence his awareness of the type of 
evidence necessary to substantiate his claim for an increased 
rating.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The appeal concerning the issue of entitlement to service 
connection for left ear hearing loss is dismissed.

A rating in excess of 30 percent disabling for a kidney 
disability is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


